Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 1 of 6 PagelD 4065

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

JAMIE EASON aka Jamie
Middleton,

 

Plaintiff,
Vv. Case No. 3:16-cv-394-J-32JRK
M.T. PRODUCTIONS IN
JACKSONVILLE, INC. d/b/a Thee
Officers Club,

Defendant.

 

VERDICT

We, the Jury, return the following verdict:

Section One - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Advertising

1. Was M.T. Productions in Jacksonville, Inc.’s advertising featuring
Plaintiff Jamie Eason false or misleading? (Uf your answer is “Yes” to this
question, proceed to number 2; if, you answer “No,” then you do not need to
answer any more questions in this section and you should proceed to Section

Two) :
Yes No

2. Did M.T. Productions in Jacksonville, Inc.’s advertising featuring

 

Plaintiff Jamie Eason deceive, or have the capacity to deceive, consumers? (Jf
you answer “Yes,” proceed to number 3; if you answer “No,” then you do not need
to answer any more questions in this section and you should proceed to Section

Two)
SLs es ____No

 

 
Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 2 of 6 PagelID 4066

3. Did M.T. Productions in Jacksonville, Inc.’s deceptive advertising
featuring Plaintiff Jamie Eason have a material effect on consumers’
purchasing decisions? (Jf your answer is “Yes” to this question, proceed to
number 4; if you answer “No,” then you do not need to answer any more questions
in this section and you should proceed to Section Two)

Li es ____No

4, Did the product or service misrepresented by M.T. Productions in
Jacksonville, Inc. affect or involve interstate commerce? (If your answer is “Yes”
to this question, proceed to number 5; if you answer “No,” then you do not need
to answer any more questions in this section and you should proceed to Section

Two)
Le Ss ___No

5. Did Plaintiff Jamie Eason suffer actual damages as a result of M.T.
Productions in Jacksonville, Inc.’s advertising featuring her image? (After
answering this question, proceed to number 6)

Yes No

If your answer is “Yes,” in what amount?

6. Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Jamie Eason’s trademark willful and deliberate, was M.T. Productions
in Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in
Jacksonville, Inc.’s profits necessary to deter future conduct?

Yes No

 

 
Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 3 of 6 PagelD 4067

 

 

If your answer is “Yes,” in what amount?

$

If you answered “No” for both questions 5 and 6, then proceed to number
7; if you answered “Yes” to either question or both, proceed to Section Two)

7. Even though Plaintiff Jamie Eason has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Jamie Eason entitled to nominal damages as a result of any of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, procegd to Section Three)

Yes No

If your answer is “Yes,” in what amount?
>

$s 5 Coco

Section Two - Violation of the Lanham Act, 15 U.S.C. § 1125(a):
False Endorsement

1. Does Plaintiff Jamie Eason have trademark rights in her name,
image, or likeness that is entitled to protection? Uf your answer is “Yes” to this
question, proceed to number 2; if you answer “No,” then you do not need to answer
any more questions in this section.and you should proceed to Section Three)

Yes No

2. Has Plaintiff Jamie Eason proven by a preponderance of the
evidence that M.T. Productions in Jacksonville, Inc.’s use of her name, image,
or likeness in M.T. Productions in Jacksonville, Inc.’s advertisements was likely
to cause confusion among consumers as to the affiliation, connection, or
association between Jamie Eason and M.T. Productions in Jacksonville, Inc., or
as to Jamie Eason’s sponsorship or approval of M.T. Productions in
Jacksonville, Inc.? /f your answer is “Yes” to this question, proceed to number 8;

 
Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 4 of 6 PagelD 4068

if you answer “No,” then you do not need to answer any more questions in this
section and you should proceed to Section Three)

Yes No

3. Did Plaintiff Jamie Eason suffer any actual damages as a result of
the M.T. Productions in Jacksonville, Inc.’s use of her trademark? (After

answering this question, proceed to number 4)
___Yes Le

If your answer is “Yes,” in what amount?

4, Was M.T. Productions in Jacksonville, Inc.’s conduct of using
Plaintiff Jamie Eason’s trademark willful and deliberate, M.T. Productions in
Jacksonville, Inc. unjustly enriched, or is the award of M.T. Productions in
Jacksonville, Inc.’s profits necessary to deter future condu

Yes No

If yes, in what amount?

$

If you answered “No” for both questions 3 and 4, then proceed to number
5; if you answered “Yes” to either question or both, proceed to Section Three)

5. Even though Plaintiff Jamie Eason has not been awarded any
actual monetary damages or M.T. Productions in Jacksonville, Inc.’s profits, is
Plaintiff Jamie Eason entitled to nominal damages as a result of M.T.
Productions in Jacksonville, Inc.’s infringement of her trademark? (When you
have finished this question, proceed to Section Three)

Yes No

 

 
Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 5 of 6 PagelD 4069

If your answer is “Yes,” in what amount?

s_5 0002?

Section Three - Violation of Fla. Stat. § 540.08 and
Common Law: Misappropriation of Name or Likeness

1. The Court has found as a matter of law that M.T. Productions in
Jacksonville, Inc. is liable for unauthorized misappropriation of Plaintiff Jamie
Eason’s image. Thus, you will only consider the issue of damages. What is the
amount of damages that should be awarded to Plaintiff Jamie Eason for the
misappropriation of her image?

Actual Damages (excluding a reasonable royalty):

$s QQ

Reasonable Royalty:

$_10,000.%° _
Section Four - Unjust Enrichment

1. Was M.T. Productions in Jacksonville, Inc. unjustly enriched from
using Plaintiff Jamie Eason’s image?

Yes \ / No

If yes, in what amount has M.T. Productions in Jacksonville, Inc. been
unjustly enriched that should be returned to Plaintiff Jamie Eason?

 

 

 
Case 3:16-cv-00393-TJC-JRK Document 107 Filed 07/29/19 Page 6 of 6 PagelD 4070

After answering this question, the foreperson should sign and date this
verdict form, and you should proceed to any remaining verdict forms.

SO SAY WE ALL this 24 day of July, 2019.

2a >

Foreperson

 

 

 

 
